DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Amendment filed 08/12/2022 has been entered. Claims 2 and 12 are canceled. Applicant’s amendments to the Specification has been reviewed and is accepted. Applicant’s amendments to the claims have overcome the 112(b) rejections previously set forth in the Non-Final Office Action mailed 05/13/2022. Claims 1, 3-11 and 13-20 remain pending in the application.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-7, 11 and 13-16 are rejected under 35 U.S.C. 103 as being unpatentable over Lee, US 20160063400 A1, in view of Kim, US 20130297358 A1, further in view of Chen et al (hereinafter Chen), US 20180197114 A1.

Regarding independent claim 1, Lee teaches an intelligent reservation method for a seat ([0008] discloses an online object reservation system including a database and an object reservation server. The database stores multiple objects, and each of the objects is corresponding to a selection status. The object reservation server is connected to the database and establishes a continuous connection with a client device for providing a reservation page to the client device and receiving a reservation requirement from the client device, and automatically selects at least one of the objects as a connection selection object according to the reservation requirement. The object reservation server renders the objects through the reservation page, wherein the reservation page distinguishes the selection status corresponding to the connection selection object from the selection statuses corresponding to the objects by a visual feature; [0012] discloses the objects in the database are seats), comprising:
sending a seat information acquisition request (Fig. 3, S320; [0052] discloses the object reservation server 120 receives a reservation requirement transmitted from the client device and inputted by the user; Fig. 4, S410; [0058] discloses the user operates the client device 140 to connect to the object reservation server 120 and to start selecting a seat, and uses a display of the client device 140 to browse a reservation page);
receiving and displaying seat distribution information and seat usage status information of a target site fed back by a server-end device for the seat information acquisition request (Fig. 3, S330; [0052] discloses the object reservation server 120 renders the selection statuses corresponding to the objects through the reservation page. In the embodiment, a visual feature (e.g. a symbol) is used to distinguish the selection status corresponding to the connection selection object from the selection statuses corresponding to the objects in the database 110 so that the user can identify which objects accept a reservation and a current reservation status; Fig. 4, S410; [0058] discloses the reservation page renders a seat map and a reservation status of a performance field and let the user to input; Fig. 4, S440; [0060] discloses the client device 140 renders a seat chart and currently selected seats);
receiving a reservation request for a target seat inputted by a user, and sending the reservation request (Fig. 3, S340; [0054] discloses receiving an addition request or a displace request from the client device 140, and updating the selection statuses corresponding to the objects; Fig. 4, S450; [0060] discloses a user input or a refresh notification transmitted from the object reservation server 120 is received); and
receiving and displaying a reservation success message or a reservation failure message fed back by the server-end device for the reservation request (Fig. 3, S360; [0054] discloses when the decision signal indicates OK to reserve, the object reservation server 120 return a successful reservation result to the client device 140. When the decision signal indicate canceling the reservation, the object reservation server 120 can return a message for confirmation and a message about the current condition of the reservation; [0061] discloses when the corresponding selection status is selectable, the user is informed that the addition request or the displace request is succeed, or otherwise a fail message is displayed).
Lee does not explicitly disclose wherein the reservation request for the target seat inputted by the user carries a reservation mode, and the reservation mode includes one of a normal lock mode, a forced lock mode and an expedited scrambling mode, and wherein the carried reservation mode is selected by the user, and reservation modes for the user to select are related to a credit score of the user and a seat status of the target seat.
However, in the same field of endeavor, Kim teaches wherein the reservation request for the target seat inputted by the user carries a reservation mode, and the reservation mode includes one of a normal lock mode, a forced lock mode and an expedited scrambling mode (Fig. 6C, 608; [0052] discloses the labels `V`, `R`, `S`, and `A` marked on each seat represent seat classes: `V` represents a VIP seat, `R` represents a Royal seat, `S` represents a Superior seat, and `A` represents an A-Grade seat).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of displaying a seating chart corresponding to reservation status information showing all seats of the performance location with labels marked on each seat represent seat classes as suggested in Kim into Lee’s system because both of these systems are addressing a method and apparatus for ticket reservation allowing a user to inquire about the entire seat status, designate his/her desired seats, and reserve tickets for the designated seats on a terminal over a network in real time. This modification would have been motivated by the desire to facilitate the seat selection  meeting the user’s desired conditions (Kim, [0010]-[0011]).
The combination of Lee and Kim does not explicitly disclose wherein the carried reservation mode is selected by the user, and reservation modes for the user to select are related to a credit score of the user and a seat status of the target seat.
However, in the same field of endeavor, Chen teaches wherein the carried reservation mode is selected by the user, and reservation modes for the user to select are related to a credit score of the user and a seat status of the target seat (Fig. 2; [0035]-[0038] discloses receiving a user request for a priority seat, the priority seat is reserved for the user in response to a reservation request by the user if a priority seat is available; Fig. 3; [0044]-0049] discloses receiving a user request for a priority seat. If the priority seat is determined to be occupied by a disabled user (e.g., a user that needs the seat) in step 308a, the system sends available occupancy information within the vehicle to the user's device, step 308b (e.g., if another seat is open) which allows the user in 308c to reserve a different available priority seat. In 308d, the system reserves the priority seat for the user if the user requests the reservation. If the priority seat is determined to be occupied by an able-bodied user (e.g., a user who does not require the priority seat) in step 309a, the system sends a notification to the current occupant for the current occupant to vacate the seat in step 309b. The system then sends occupancy information back to the user's device 309 and the user can choose to reserve the priority seat that is occupied by the able-bodied user in step 309d. If the user reserves the occupied seat, the system reserves the seat in step 309e and requests the current occupant vacate the seat by the next stop to make way for the disabled user in step 309f).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of allowing a user to request for a priority seat, determine an occupancy status of each of its priority seats and based on the occupancy status. Special needs passengers could be prioritized with the higher-priority special needs passenger being given the special needs seat over the lower-priority special needs passenger as suggested in Chen into Lee and Kim’s system because both of these systems are addressing a method and apparatus for ticket reservation. This modification would have been motivated by the desire to facilitate the seat selection meeting the user’s desired conditions (Chen, [0003]-[0004]).

Regarding dependent claim 3, the combination of Lee, Kim and Chen teaches all the limitations as set forth in the rejection of claim 1 that is incorporated. Lee further teaches wherein before sending a seat information acquisition request, an occupant type inputted by the user is carried in the seat information acquisition request (Fig. 4, S420; [0059] discloses the user chooses types and a number of tickets. The type of the tickets includes a price and a field area. The type and the number of the tickets chosen by the user are reservation requirements).

Regarding dependent claim 4, the combination of Lee, Kim and Chen teaches all the limitations as set forth in the rejection of claim 1 that is incorporated. Lee further teaches wherein displaying seat usage status information of a target site comprises displaying at least one of the following seat status information in the target site: a used seat, an occupied unused seat and an unoccupied seat (Fig. 2B, 220; [0036] discloses the connection selection object (i.e. the seats labeled as selected and shown with slash line in the figure) is distinguished from the objects (i.e. the seats labeled as selectable and shown with empty space in the figure) which corresponding selection status is selectable and the objects (i.e. the seats labeled as unselectable and shown with a cross in the figure) which corresponding selection status is unselectable by a visual feature 220 in the reservation page; in other words, in the embodiment, the visual feature 220 is a symbol. In another embodiment, the visual feature 220 is a color).
Kim further teaches displaying seat distribution information of a target site comprises: displaying floor distribution information, room distribution information and seat distribution information of each room on each floor of the target site (Fig. 6A, 602; [0052]-[0054] discloses a full seating chart of a public performance hall corresponding to reservation status information. The public performance hall has first and second floors, and each floor is divided into sections (a), (b) and (c). Each of -shapes or box shapes represents one seat. Seats with no label represent sold-out seats. Seats with label represent available seats).

Regarding dependent claim 5, the combination of Lee, Kim and Chen teaches all the limitations as set forth in the rejection of claim 4 that is incorporated. Lee teaches wherein displaying at least one of the following seat status information in the target site: the used seat, the occupied unused seat, and the unoccupied seat comprises: configuring and displaying a first graphic element, a second graphic element and a third graphic element for the used seat, the occupied unused seat and the unoccupied seat, respectively (Fig. 2B, 220; [0036] discloses the connection selection object (i.e. the seats labeled as selected and shown with slash line in the figure) is distinguished from the objects (i.e. the seats labeled as selectable and shown with empty space in the figure) which corresponding selection status is selectable and the objects (i.e. the seats labeled as unselectable and shown with a cross in the figure) which corresponding selection status is unselectable by a visual feature 220 in the reservation page; in other words, in the embodiment, the visual feature 220 is a symbol. In another embodiment, the visual feature 220 is a color).

Regarding dependent claim 6, the combination of Lee, Kim and Chen teaches all the limitations as set forth in the rejection of claim 1 that is incorporated. 
Chen further teaches
wherein receiving a reservation request for a target seat inputted by a user comprises:
in response that the target seat is an unoccupied seat and a credit score of the sender of the reservation request belongs to a basic credit level, displaying the normal lock mode in the reservation mode, and when receiving a selection operation for the normal lock mode from the user, setting the reservation mode carried in the reservation request as the normal lock mode (Fig. 2; [0035]-[0038] discloses receiving a user request for a priority seat, the priority seat is reserved for the user in response to a reservation request by the user if a priority seat is available).

Regarding dependent claim 7, the combination of Lee, Kim and Chen teaches all the limitations as set forth in the rejection of claim 1 that is incorporated.
Chen further teaches
wherein receiving a reservation request for a target seat inputted by a user comprises:
in response that the target seat is an occupied unused seat and a credit score of the sender of the reservation request belongs to an advanced credit level, displaying the normal lock mode, the forced lock mode and the expedited scrambling mode in the reservation mode, and when receiving a selection operation for the normal lock mode, the forced lock mode or the expedited scrambling mode from the user, setting the reservation mode carried in the reservation request as the normal lock mode, the forced lock mode or the expedited scrambling mode that has been selected (Fig. 3; [0044]-0049] discloses receiving a user request for a priority seat. If the priority seat is determined to be occupied by a disabled user (e.g., a user that needs the seat) in step 308a, the system sends available occupancy information within the vehicle to the user's device, step 308b (e.g., if another seat is open) which allows the user in 308c to reserve a different available priority seat. In 308d, the system reserves the priority seat for the user if the user requests the reservation. If the priority seat is determined to be occupied by an able-bodied user (e.g., a user who does not require the priority seat) in step 309a, the system sends a notification to the current occupant for the current occupant to vacate the seat in step 309b. The system then sends occupancy information back to the user's device 309 and the user can choose to reserve the priority seat that is occupied by the able-bodied user in step 309d. If the user reserves the occupied seat, the system reserves the seat in step 309e and requests the current occupant vacate the seat by the next stop to make way for the disabled user in step 309f).

Regarding independent claim 11, Lee teaches an intelligent reservation method for a seat ([0008] discloses an online object reservation system including a database and an object reservation server. The database stores multiple objects, and each of the objects is corresponding to a selection status. The object reservation server is connected to the database and establishes a continuous connection with a client device for providing a reservation page to the client device and receiving a reservation requirement from the client device, and automatically selects at least one of the objects as a connection selection object according to the reservation requirement. The object reservation server renders the objects through the reservation page, wherein the reservation page distinguishes the selection status corresponding to the connection selection object from the selection statuses corresponding to the objects by a visual feature; [0012] discloses the objects in the database are seats), comprising:
receiving a seat information acquisition request (Fig. 3, S320; [0052] discloses the object reservation server 120 receives a reservation requirement transmitted from the client device and inputted by the user; Fig. 4, S410; [0058] discloses the user operates the client device 140 to connect to the object reservation server 120 and to start selecting a seat, and uses a display of the client device 140 to browse a reservation page);
invoking, according to the seat information acquisition request, seat distribution information and seat usage status information of a target site and feeding said information back to a terminal device (Fig. 3, S330; [0052] discloses the object reservation server 120 renders the selection statuses corresponding to the objects through the reservation page. In the embodiment, a visual feature (e.g. a symbol) is used to distinguish the selection status corresponding to the connection selection object from the selection statuses corresponding to the objects in the database 110 so that the user can identify which objects accept a reservation and a current reservation status; Fig. 4, S410; [0058] discloses the reservation page renders a seat map and a reservation status of a performance field and let the user to input; Fig. 4, S440; [0060] discloses the client device 140 renders a seat chart and currently selected seats);
receiving a reservation request for a target seat (Fig. 3, S340; [0054] discloses receiving an addition request or a displace request from the client device 140, and updating the selection statuses corresponding to the objects; Fig. 4, S450; [0060] discloses a user input or a refresh notification transmitted from the object reservation server 120 is received); and
processing the reservation request, and feeding back, to the terminal device, a reservation success message or a reservation failure message corresponding to the reservation request (Fig. 3, S360; [0054] discloses when the decision signal indicates OK to reserve, the object reservation server 120 return a successful reservation result to the client device 140. When the decision signal indicate canceling the reservation, the object reservation server 120 can return a message for confirmation and a message about the current condition of the reservation; [0061] discloses when the corresponding selection status is selectable, the user is informed that the addition request or the displace request is succeed, or otherwise a fail message is displayed).
Lee does not explicitly disclose wherein the reservation request for the target seat inputted by the user carries a reservation mode, and the reservation mode includes one of a normal lock mode, a forced lock mode and an expedited scrambling mode, and wherein the carried reservation mode is selected by the user, and reservation modes for the user to select are related to a credit score of the user and a seat status of the target seat.
However, in the same field of endeavor, Kim teaches wherein the reservation request for the target seat inputted by the user carries a reservation mode, and the reservation mode includes one of a normal lock mode, a forced lock mode and an expedited scrambling mode (Fig. 6C, 608; [0052] discloses the labels `V`, `R`, `S`, and `A` marked on each seat represent seat classes: `V` represents a VIP seat, `R` represents a Royal seat, `S` represents a Superior seat, and `A` represents an A-Grade seat).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of displaying a seating chart corresponding to reservation status information showing all seats of the performance location with labels marked on each seat represent seat classes as suggested in Kim into Lee’s system because both of these systems are addressing a method and apparatus for ticket reservation allowing a user to inquire about the entire seat status, designate his/her desired seats, and reserve tickets for the designated seats on a terminal over a network in real time. This modification would have been motivated by the desire to facilitate the seat selection  meeting the user’s desired conditions (Kim, [0010]-[0011]).
The combination of Lee and Kim does not explicitly disclose wherein the carried reservation mode is selected by the user, and reservation modes for the user to select are related to a credit score of the user and a seat status of the target seat.
However, in the same field of endeavor, Chen teaches wherein the carried reservation mode is selected by the user, and reservation modes for the user to select are related to a credit score of the user and a seat status of the target seat (Fig. 2; [0035]-[0038] discloses receiving a user request for a priority seat, the priority seat is reserved for the user in response to a reservation request by the user if a priority seat is available; Fig. 3; [0044]-0049] discloses receiving a user request for a priority seat. If the priority seat is determined to be occupied by a disabled user (e.g., a user that needs the seat) in step 308a, the system sends available occupancy information within the vehicle to the user's device, step 308b (e.g., if another seat is open) which allows the user in 308c to reserve a different available priority seat. In 308d, the system reserves the priority seat for the user if the user requests the reservation. If the priority seat is determined to be occupied by an able-bodied user (e.g., a user who does not require the priority seat) in step 309a, the system sends a notification to the current occupant for the current occupant to vacate the seat in step 309b. The system then sends occupancy information back to the user's device 309 and the user can choose to reserve the priority seat that is occupied by the able-bodied user in step 309d. If the user reserves the occupied seat, the system reserves the seat in step 309e and requests the current occupant vacate the seat by the next stop to make way for the disabled user in step 309f).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of allowing a user to request for a priority seat, determine an occupancy status of each of its priority seats and based on the occupancy status. Special needs passengers could be prioritized with the higher-priority special needs passenger being given the special needs seat over the lower-priority special needs passenger as suggested in Chen into Lee and Kim’s system because both of these systems are addressing a method and apparatus for ticket reservation. This modification would have been motivated by the desire to facilitate the seat selection meeting the user’s desired conditions (Chen, [0003]-[0004]).

Regarding dependent claim 13, the combination of Lee, Kim and Chen teaches all the limitations as set forth in the rejection of claim 11 that is incorporated. Lee further teaches wherein invoking, according to the seat information acquisition request, seat distribution information and seat usage status information of a target site and feeding said information back to a terminal device comprises:
parsing out an occupant type from the received seat information acquisition request; and invoking seat distribution information and seat usage status information in conformity with the occupant type in the target site (Fig. 4, S420; [0059] discloses the user chooses types and a number of tickets. The type of the tickets includes a price and a field area. The type and the number of the tickets chosen by the user are reservation requirements).

Regarding dependent claim 14, Lee, Kim and Chen teaches all the limitations as set forth in the rejection of claim 11 that is incorporated.
Lee teaches in the case where the target seat involved in the reservation request is in an occupied unused state or a used state, generating a reservation failure message (Fig. 3, S360; [0054] discloses when the decision signal indicates OK to reserve, the object reservation server 120 return a successful reservation result to the client device 140. When the decision signal indicate canceling the reservation, the object reservation server 120 can return a message for confirmation and a message about the current condition of the reservation; [0061] discloses when the corresponding selection status is selectable, the user is informed that the addition request or the displace request is succeed, or otherwise a fail message is displayed).
Chen teaches in the case where the target seat involved in the reservation request is in an unoccupied state, generating permission information for the terminal device to lock the target seat in respect of the reservation request, and carrying the permission information for the terminal device to lock the target seat in respect of the reservation request in the reservation success message (Fig. 2; [0035]-[0038] discloses receiving a user request for a priority seat, the priority seat is reserved for the user in response to a reservation request by the user if a priority seat is available).

Regarding dependent claim 15, the combination of Lee, Kim and Chen teaches all the limitations as set forth in the rejection of claim 11 that is incorporated. Lee teaches in the case where the reservation mode in the reservation request is the normal lock mode and the target seat involved in the reservation request is in the occupied unused state or the used state, generating a reservation failure message (Fig. 3, S360; [0054] discloses when the decision signal indicates OK to reserve, the object reservation server 120 return a successful reservation result to the client device 140. When the decision signal indicate canceling the reservation, the object reservation server 120 can return a message for confirmation and a message about the current condition of the reservation; [0061] discloses when the corresponding selection status is selectable, the user is informed that the addition request or the displace request is succeed, or otherwise a fail message is displayed).
Chen teaches in the case where the reservation mode in the reservation request is the normal lock mode or the forced lock mode and the target seat involved in the reservation request is in an unoccupied state, generating permission information for the terminal device to apply normal lock or forced lock to the target seat in respect of the reservation request, and carrying the permission information for the terminal device to apply normal lock or forced lock to the target seat in respect of the reservation request in the reservation success message (Fig. 2; [0035]-[0038] discloses receiving a user request for a priority seat, the priority seat is reserved for the user in response to a reservation request by the user if a priority seat is available).

Regarding dependent claim 16, the combination of Lee, Kim and Chen teaches all the limitations as set forth in the rejection of claim 11 that is incorporated.
Chen further teaches
in the case where the reservation mode in the reservation request is the expedited scrambling mode and the target seat involved in the reservation request is in an occupied unused state, determining that the reservation mode of the target seat selected by another user who has already occupied the target seat is the normal lock mode or the forced lock mode, and when the reservation mode of the target seat selected by said another user is determined as the normal lock mode, generating permission information for the terminal device to apply forced lock to the target seat in respect of the reservation request, and carrying the permission information for the terminal device to apply forced lock to the target seat in the reservation success message, and when the reservation mode of the target seat selected by said another user is determined to be the forced lock mode, generating the reservation failure message (Fig. 3; [0044]-0049] discloses receiving a user request for a priority seat. If the priority seat is determined to be occupied by a disabled user (e.g., a user that needs the seat) in step 308a, the system sends available occupancy information within the vehicle to the user's device, step 308b (e.g., if another seat is open) which allows the user in 308c to reserve a different available priority seat. In 308d, the system reserves the priority seat for the user if the user requests the reservation. If the priority seat is determined to be occupied by an able-bodied user (e.g., a user who does not require the priority seat) in step 309a, the system sends a notification to the current occupant for the current occupant to vacate the seat in step 309b. The system then sends occupancy information back to the user's device 309 and the user can choose to reserve the priority seat that is occupied by the able-bodied user in step 309d. If the user reserves the occupied seat, the system reserves the seat in step 309e and requests the current occupant vacate the seat by the next stop to make way for the disabled user in step 309f).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Lee, in view of Kim, in view of Chen as applied in claim 1, further in view of Bruce et al. (hereinafter Bruce), US 20170372551 A1.

Regarding dependent claim 8, the combination of Lee, Kim and Chen teaches all the limitations as set forth in the rejection of claim 1 that is incorporated. The combination of Lee, Kim and Chen does not explicitly discloses wherein after receiving and displaying a reservation success message fed back by the server-end device for the reservation request, the method further comprises:
acquiring an identify code of the target seat involved in the reservation success message, generating unlock information for the target seat, and sending the unlock information.
However, in the same field of endeavor, Bruce teaches wherein after receiving and displaying a reservation success message fed back by the server-end device for the reservation request, the method further comprises:
acquiring an identify code of the target seat involved in the reservation success message, generating unlock information for the target seat, and sending the unlock information (Fig. 8; [0109]-[0112] discloses the steps to provide availability of a seat in a venue to a specific user. The system receives a request (e.g., from phone 655 shown in FIG. 6) for a seat (e.g., seat 604) at a venue from a user, retrieves a user profile (e.g., profile 705d shown in FIG. 7) of the user, as well as a seat profile (e.g., seat profile 709 shown in FIG. 7) of the seat, matches features in the user profile to features in the seat profile; [0107] discloses the seat controlling system 701 retrieves a seat profile 709 from seat 704 (e.g., as a unique identifier for seat 704); [0115] discloses in response to the features in the user profile matching the features in the seat profile, the processor(s), using transceiver 723 shown in FIG. 7, selectively transmit a signal to an electromechanical locking mechanism (e.g., electromechanical locking mechanism 608 shown in FIG. 6) to unlock a folding cushion on the seat).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of retrieving seat profile of the requested seat and transmiting a signal to an electromechanical locking mechanism to unlock a folding cushion on the seat as suggested in Bruce into Lee, Kim and Chen’s system because both of these systems are addressing a method and apparatus for ticket reservation. This modification would have been motivated by the desire to improve the seat selection meeting the user’s desired conditions (Bruce, [0001]).

Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Lee, in view of Kim, in view of Chen, in view of Bruce as applied in claim 8, further in view of Godsey, US 20150242916 A1.
 
Regarding dependent claim 9, the combination of Lee, Kim, Chen and Bruce teaches all the limitations as set forth in the rejection of claim 8 that is incorporated. The combination of Lee, Kim, Chen and Bruce does not explicitly disclose wherein after acquiring an identify code of the target seat involved in the reservation success message, the method further comprises:
sending a seat exchange request requesting exchange of seats with other users; and
receiving and displaying an exchange success message or an exchange failure message fed back by the server-end device for the seat exchange request.
However, in the same field of endeavor, Godsey teaches wherein after acquiring an identify code of the target seat involved in the reservation success message, the method further comprises:
sending a seat exchange request requesting exchange of seats with other users ([0072] discloses each ticket may have one or more attributes such as a price, a date (e.g., an event date), a seat, a section, an event name, an event type, an artist, a team, or other attribute; Fig. 10; [0107] discloses a user may wish to initiate an exchange such as a ticket swap); and
receiving and displaying an exchange success message or an exchange failure message fed back by the server-end device for the seat exchange request ([0111] discloses the system may provide swapped electronic tickets to the one or more ticketholders and the notified ticketholders that accepted the swap offer (e.g., the swap acceptor(s)).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of providing ticketholders with the ability to swap their tickets for other tickets as suggested in Godsey into Lee, Kim, Chen and Bruce’s system because both of these systems are addressing a method and apparatus for online ticket market. This modification would have been motivated by the desire to facilitate exchanging of tickets for ticketed events (Godsey, [0004]; [0006]-[0007]).

Regarding dependent claim 10, the combination of Lee, Kim, Chen, Bruce and Godsey teaches all the limitations as set forth in the rejection of claim 9 that is incorporated.
Godsey further teaches wherein sending a seat exchange request comprises:
receiving the seat exchange request inputted by the user and carrying the identify code of the target seat, location information of a seat intended to be exchanged in the target seat, and location information of a desired seat and/or the reservation mode of the target seat, and sending the seat exchange request ([0108] discloses the user may provide an indication to the system that they wish to exchange two tickets in section Q for two tickets in section R. The ticket swap interest indication may also include information indicating that the user is willing to provide additional compensation with the two tickets in section Q or that the user wishes to receive additional compensation with the two tickets in section R);
receiving and displaying an exchange success message or an exchange failure message fed back by the server-end device for the seat exchange request comprises:
in response that the exchange success message is received, displaying the reservation modes of the seat intended to be exchanged in the target seat and the desired seat as the forced lock mode ([0111] discloses the system may provide swapped electronic tickets to the one or more ticketholders and the notified ticketholders that accepted the swap offer (e.g., the swap acceptor(s)). For example, the system may provide an electronic version of the tickets in section Q to the swap acceptor(s) and provide an electronic version of the tickets in section R to the one or more ticketholders).
Claims 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Lee, in view of Kim, in view of Chen as applied in claim 16, further in view of in view of Tao et al (hereinafter Tao), CN 106991486 A which is included in IDS filed 07/20/2021.

Regarding dependent claim 17, the combination of Lee, Kim and Chen teaches all the limitations as set forth in the rejection of claim 16 that is incorporated.
The combination of Lee, Kim and Chen does not disclose wherein the method further comprises:
when the reservation mode of the target seat selected by said another user is determined as the normal lock mode, in response that the permission information for the terminal device to apply forced lock to the target seat in respect of the reservation request is generated, adding to another credit score of said another user who has already occupied the target seat.
However, in the same field of endeavor, Tao teaches
when the reservation mode of the target seat selected by said another user is determined as the normal lock mode, in response that the permission information for the terminal device to apply forced lock to the target seat in respect of the reservation request is generated, adding to another credit score of said another user who has already occupied the target seat (Page 5 describes a credit star system module is used to manage user’s credit score. Each user ID is initially assigned 12 stars. The number of stars increases when any of the following conditions are satisfied:
Condition 1: When users use seats as prescribed, the number of stars increases by one level after setting the number of seats used or setting the length of seats used;
Condition 2: Using listener function of MFC to capture the action, calculate the user char(39)s time without using mobile phone. Accumulated arrival set time will increase the userchar(39) s star rating by one level).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of a credit star system module is used to manage user’s credit score as suggested in Tao into Lee, Kim and Chen’s system because both of these systems are addressing a method and apparatus for online ticket reservation. This modification would have been motivated by the desire to improve seat resources utilization rate (Tao, Page 6).

Regarding dependent claim 18, the combination of Lee, Kim and Chen teaches all the limitations as set forth in the rejection of claim 16 that is incorporated.
The combination of Lee, Kim and Chen does not disclose wherein the method further comprises:
when unlock information of unlocking the target seat by the terminal device is not received from the terminal device within a predetermined time period after the reservation success message is fed back, deducting from the credit score of the user to which the terminal device belongs.
However, in the same field of endeavor, Tao teaches
when unlock information of unlocking the target seat by the terminal device is not received from the terminal device within a predetermined time period after the reservation success message is fed back, deducting from the credit score of the user to which the terminal device belongs (Page 5 describes a credit star system module is used to manage user’s credit score. Each user ID is initially assigned 12 stars. If n times violation situation occurs for user, start number reduced by a grade, and violation situation includes:
Situation one: Setting of the user after subscription time point starts timing is judged by situation of being taken a seat to DestTable. It cannot be taken one's seat in time in time;
Situation two: Seat time is left using user during seat by the judgement to time variable in TimeTable More than P minutes;
Situation three: Reached using seat duration after reservation duration without departing from seat).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of a credit star system module is used to manage user’s credit score as suggested in Tao into Lee, Kim and Chen’s system because both of these systems are addressing a method and apparatus for online ticket reservation. This modification would have been motivated by the desire to improve seat resources utilization rate (Tao, Page 6).

Claims 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Lee, in view of Kim, in view of Chen as applied in claim 11, further in view of Godsey.

Regarding dependent claim 19, the combination of Lee, Kim and Chen teaches all the limitations as set forth in the rejection of claim 11 that is incorporated. The combination of Lee, Kim and Chen does not explicitly disclose
wherein after processing the reservation request, and feeding back, to the terminal device, a reservation success message corresponding to the reservation request, the method further comprises:
receiving a seat exchange request requesting exchange of seats with other users; and
processing the reservation request, and feeding back, to the terminal device, an exchange success message or an exchange failure message corresponding to the seat exchange request.
However, in the same field of endeavor, Godsey teaches
wherein after processing the reservation request, and feeding back, to the terminal device, a reservation success message corresponding to the reservation request, the method further comprises:
receiving a seat exchange request requesting exchange of seats with other users ([0072] discloses each ticket may have one or more attributes such as a price, a date (e.g., an event date), a seat, a section, an event name, an event type, an artist, a team, or other attribute; Fig. 10; [0107] discloses a user may wish to initiate an exchange such as a ticket swap); and
processing the reservation request, and feeding back, to the terminal device, an exchange success message or an exchange failure message corresponding to the seat exchange request ([0111] discloses the system may provide swapped electronic tickets to the one or more ticketholders and the notified ticketholders that accepted the swap offer (e.g., the swap acceptor(s))).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of providing ticketholders with the ability to swap their tickets for other tickets as suggested in Godsey into Lee, Kim and Chen’s system because both of these systems are addressing a method and apparatus for online ticket market. This modification would have been motivated by the desire to facilitate exchanging of tickets for ticketed events (Godsey, [0004]; [0006]-[0007]).

Regarding dependent claim 20, the combination of Lee, Kim, Chen and Godsey teaches all the limitations as set forth in the rejection of claim 19 that is incorporated.
Godsey further teaches wherein
receiving a seat exchange request requesting exchange of seats with other users comprises:
receiving the seat exchange request carrying the identify code of the target seat, location information of a seat intended to be exchanged in the target seat, and location information of a desired seat and/or the reservation mode of the target seat ([0108] discloses the user may provide an indication to the system that they wish to exchange two tickets in section Q for two tickets in section R. The ticket swap interest indication may also include information indicating that the user is willing to provide additional compensation with the two tickets in section Q or that the user wishes to receive additional compensation with the two tickets in section R); and
processing the reservation request, and feeding back, to the terminal device, an exchange success message or an exchange failure message corresponding to the seat exchange request comprises:
forwarding the seat exchange request to a terminal device corresponding to another user who has already occupied the desired seat and acquiring feedback information of the terminal device corresponding to said another user for the seat exchange request ([0111] discloses the system may provide swapped electronic tickets to the one or more ticketholders and the notified ticketholders that accepted the swap offer (e.g., the swap acceptor(s)). For example, the system may provide an electronic version of the tickets in section Q to the swap acceptor(s) and provide an electronic version of the tickets in section R to the one or more ticketholders); and
in response that the feedback information received is exchange agreement information, setting the reservation modes of the desired seat and the seat intended to be exchanged in the target seat as the forced lock mode, and according to the occupant type of the desired seat, adding a credit score to or deducting from another the credit score of said another user corresponding to the terminal device that releases the resources of the desired seat ([0112] discloses the system may provide compensation to the one or more ticketholders and/or the swap acceptors).

Response to Arguments
Applicant's arguments filed 08/12/2022 have been fully considered but are moot due to new grounds of rejection necessitated by amendment.
Although a new ground of rejection has been used to address additional limitations that have been added to claims, a response is considered necessary for several of the Applicant’s arguments since the references on record, Kim, will continue to be used to meet several of the claimed limitations.
In the Remarks, Applicant argues in Kim, Figs. 6A-6B each are a full seating chart corresponding to reservation status information received from server 104 or 106, respectively, and Fig. 6C shows the integrated seating chart of Figs. 6A-6B, and shows the seating level and reservation status. The labels 'V', 'R', 'S', and 'A' marked on each seat represent seat classes: 'V' represents a VIP seat, 'R' represents a Royal seat, 'S' represents a Superior seat, and 'A' represents an A-Grade seat. Kim only discloses the class (V, R, S, A) of each displayed seat, etc., as well as the status of the seat (a seat with unmarked class is a sold-out seat or unavailable seat), and the user can choose the target seat according to their required seat class from the displayed optional seats. Therefore, in Kim, it is not disclosed that the reservation mode comprises one of a normal lock mode, a forced lock mode, and an expedited scrambling mode, and a desired reservation mode is to be selected by a user from the displayed reservation mode(s), let alone that the displayed reservation mode(s) needs to be associated with the user's credit score and the seat usage status of the target seat (see Remarks pages 12-13).
Examiner respectfully disagrees. Examiner notes that the claims place no limitations on what a normal lock mode, a forced lock mode, or  an expedited scrambling mode is. Therefore, Examiner interprets a reservation mode carried in the reservation request could be a request mode for a VIP seat, a Royal seat, a Superior seat, or an A-Grade seat.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Applicant is required under 37 C.F.R. § 1.111(c) to consider these references fully when responding to this action.
Luo (US 20170286875 A1) teaches a method and an apparatus for providing seat information, which can provide seat information in a target site to a user in a more efficient way, thus reducing an operation time for the user to select a seat, and improving the efficiency of seat booking.
It is noted that any citation to specific pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way.  A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. In re Heck, 699 F.2d 1331, 1332-33, 216 U.S.P.Q. 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 U.S.P.Q. 275, 277 (C.C.P.A. 1968)).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMY P HOANG whose telephone number is (469)295-9134. The examiner can normally be reached M-TH 8:30-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JENNIFER WELCH can be reached on 571-272-7212. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMY P HOANG/Examiner, Art Unit 2143                                                                                                                                                                                                        
/JENNIFER N WELCH/Supervisory Patent Examiner, Art Unit 2143